86 F.3d 1159
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Michael Allan BODFIELD, Appellant,v.Frank X. HOPKINS, Appellee.
No. 95-4174.
United States Court of Appeals, Eighth Circuit.
Submitted:  May 15, 1996.Filed:  May 23, 1996.

Before BOWMAN, HEANEY, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Michael Allan Bodfield appeals from the order of the District Court1 denying Bodfield's 28 U.S.C. § 2254 petition for a writ of habeas corpus.   For reversal, Bodfield, who after a jury trial in state court was found guilty of burglary and of being an habitual criminal, argues that the District Court erred (1) in not finding the evidence against him constitutionally insufficient to support his burglary conviction, and (2) in not finding that a certain communication with the jury constituted prejudicial error and improperly influenced the jury's verdict.


2
Having considered the briefs of the parties and the record on appeal, we conclude that the decision of the District Court is correct and that an extended opinion by this Court would add nothing of substantial value to the opinions already written by the Magistrate Judge and the District Court.   Accordingly, the judgment of the District Court is, without further discussion, affirmed.   See 8th Cir.  R. 47B.



1
 The Honorable Warren K. Urbom, United States District Judge for the District of Nebraska, who adopted the report and recommendation of the Honorable David L. Piester, United States Magistrate Judge for the District of Nebraska